              Case 2:15-cv-00673-JAD-NJK Document 20 Filed 07/10/20 Page 1 of 3



 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3

 4       JAREAL EDWARDS,                                        Case No. 2:15-cv-00673-JAD-NJK
 5                                            Petitioner,
               v.                                                        Scheduling Order
 6
         WARDEN HOWELL, et al.,
 7
                                           Respondents.
 8

 9            On September 28, 2017, I administratively closed this action while Petitioner Jareal
10   Edwards exhausted his unexhausted claims in state court. 1 Edwards completed his state-court
11   proceedings and filed a new habeas petition. 2 I construed the new petition as a request to reopen
12   this habeas case and file an amended petition. 3 As I instructed, the Clerk of Court reopened this
13   case, filed the new petition in this case, and designated it as Edwards’s Second Amended Petition
14   for Writ of Habeas Corpus. 4 The following scheduling order will now govern this habeas matter:
15            IT IS HEREBY ORDERED that:
16            1. Respondents have until September 8, 2020, to answer or otherwise respond to the
17                  Second Amended Petition for Writ of Habeas Corpus (ECF No. 19), including any
18                  motion to dismiss.
19            2. Petitioner will then have 60 days from the date of service of an answer to file a reply
20                  brief. However, the response and reply time to any motion filed by either party,
21                  including a motion filed instead of a pleading, will be governed by Local Rule 7-2(b).
22            3. Any procedural defenses that respondents raise to the second amended petition must
23                  be raised together in a single, consolidated motion to dismiss. In other words, the
24                  court does not wish to address any procedural defenses either in seriatim fashion in
25
     1
         ECF No. 15.
26   2
         See Case No. 2:20-cv-00520-JAD-DJA.
27   3
         ECF No. 18.
     4
28       ECF No. 19.



                                                            1
     Case 2:15-cv-00673-JAD-NJK Document 20 Filed 07/10/20 Page 2 of 3



 1      multiple successive motions to dismiss or embedded in the answer. Procedural

 2      defenses omitted from such motion to dismiss will be subject to potential waiver.

 3   4. Respondents may not file a response in this case that consolidates their procedural

 4      defenses, if any, with their response on the merits, except as permitted by 28 U.S.C.

 5      § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If respondents do

 6      seek dismissal of unexhausted claims under § 2254(b)(2), they must do so within the

 7      single motion to dismiss, not in the answer, and specifically direct their argument to

 8      the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d

 9      614, 623–24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion,

10      will be included with the merits in an answer. All procedural defenses, including

11      exhaustion, instead must be raised by motion to dismiss.

12   5. In any answer filed on the merits, respondents must specifically cite to and address

13      the applicable state-court written decision and state-court record materials, if any,

14      regarding each claim within the response as to that claim.

15   6. Respondents must file a set of state court exhibits relevant to the response to the

16      second amended petition. Those exhibits must be filed chronologically.

17   7. Any state-court record or exhibits must be filed in accordance with LR IA 10-3 and

18      LR IC 2-2 and include a separate index identifying each additional exhibit by number

19      or letter. The index must be filed in CM/ECF’s document-upload screen as the base

20      document to receive the base docket number (e.g., ECF No. 10). Each exhibit will

21      then be filed as an “attachment” to the base document—the index—to receive a

22      sequenced sub-docket number (e.g., Exhibit 1 (ECF No. 10-1), Exhibit 2 (ECF

23      No. 10-2), Exhibit 3 (ECF No. 10-3), and so forth). The purpose of this provision is

24      to allow this court and any reviewing court to quickly determine from the face of the

25      electronic docket sheet which numbered exhibits are filed in which attachments. If

26      the exhibits will span more than one filing, the base document in each successive

27      filing must be either a copy of the index or volume cover page. See LR IC 2-

28      2(a)(3)(A).


                                              2
     Case 2:15-cv-00673-JAD-NJK Document 20 Filed 07/10/20 Page 3 of 3



 1      8. For this case, respondents are not required to deliver a paper copy of any exhibits

 2          to the court.

 3   Dated: July 9, 2020
 4
                                                 U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             3
